       Case 2:18-cr-00465-SMB Document 94 Filed 05/28/19 Page 1 of 3



1    KARP & WEISS, P.C.
2    3060 North Swan Road
     Tucson, Arizona 85712
3    520-325-4200
     Stephen M. Weiss
4    State Bar No. 002261
5    sweiss@karpwiess.com
     Attorney for Petitioner Joye Vaught
6
                         IN THE UNITED STATES DISTRICT COURT
7
8                                FOR THE DISTRICT OF ARIZONA
9    United States of America,                    NO. CR-18-00465-PHX-SMB
10
                        Plaintiff,
11   vs.                                          MOTION TO WITHDRAW AS
                                                  COUNSEL OF RECORD
12
     Backpage.com, LLD, et al.,
13                                                (No Oral Argument Requested)
                      Defendant.
14
15
            Undersigned counsel for petitioner/movant Joye Vaught hereby respectfully
16
     moves to withdraw as counsel of record for Ms. Vaught in the above-captioned matter.
17
18   In the related criminal case, this Court granted undersigned counsel’s motion to
19   withdraw as counsel for Defendant Vaught and appointed Joy Bertrand, Esq., to
20
     represent Ms. Vaught in United States v. Lacey, et al., No. CR-18-00422-PHX-SMB,
21
     (Docs. 515, 559). Similarly, due to the government’s seizure of IOLTA funds, Ms.
22
23   Vaught is no longer able to financially obtain counsel for this ancillary proceeding to
24   her criminal case. Although Ms. Vaught is not a named defendant in the above-
25
     captioned matter, she has filed a petition in the criminal forfeiture proceedings in the
26
     matter to determine her interest in funds specifically earmarked for indemnification and
27
28   advancement of attorneys’ fees and costs for her defense. (United States v. Ferrer, No.
         Case 2:18-cr-00465-SMB Document 94 Filed 05/28/19 Page 2 of 3



1    CR-18-00464-001-PHX-SMB, Doc. 31). For the same reasons set forth in Defendant’s
2
     motion in United States v. Lacey, et al., supra, and this Court’s order in that case,1
3
     undersigned counsel hereby moves to withdraw as counsel for Ms. Vaught in the above-
4
5    captioned case. As noted in documents filed under seal with this Court in United States

6    v. Lacey, et al.,2 Ms. Vaught is indigent and without funds to pay attorneys’ fees or
7
     costs.
8
              Undersigned counsel also respectfully requests this Court to appoint Ms. Joy
9
10   Bertrand, Esq., to represent Ms. Vaught in the above-captioned matter. The forfeiture

11   proceedings in the above-captioned matter involve the same parties, facts, and legal
12
     theories and defenses that are involved in United States v. Lacey, et al., and are therefore
13
     “ancillary” to Ms. Bertrand’s representation of Ms. Vaught in that case. Under 18
14
15   U.S.C. § 3006A(c), a person for whom counsel is appointed “shall be represented at

16   every stage of the proceedings from his initial appearance…through appeal, including
17
     ancillary matters appropriate to the proceedings.” (Emphasis added). See United States
18
     v. Counterfeit Merchandise, 2011 WL 1667437, *3 (N. D. Cal. 2011) (“The
19
20   Government concedes that the Court has discretion to appoint counsel for a financially

21   eligible person in a forfeiture action in connection with a related criminal case”).
22            For the foregoing reasons, undersigned counsel for Ms. Vaught now respectfully
23
     requests this Court to permit him to withdraw as counsel of record for Ms. Vaught and
24
25
26   1
       United States v. Lacey, et al., No. CR-18-00422-SMB, Docs. 456, 507, 559, incorporated
     herein by reference pursuant to LRCrim 12.1 and LRCiv 7.1(d)(2).
27   2
       Also incorporated herein by reference.
28

                                                  2
       Case 2:18-cr-00465-SMB Document 94 Filed 05/28/19 Page 3 of 3



1    to appoint Ms. Joy Bertrand, Esq., to represent Ms. Vaught in the above-captioned
2
     matter.
3
            RESPECTFULLY SUBMITTED this 28th day of May, 2019.
4
5                                          KARP & WEISS, PC

6
                                           By:   /s/   Stephen M. Weiss
7
                                                       Stephen M. Weiss
8                                                      Attorney for Joye Vaught
9    On May 28, 2019, a PDF version
10   of this document was filed with the
     Clerk of Court using the CM/ECF
11   System for filing and for Transmittal
     of a Notice of Electronic Filing to the
12
     following CM/ECF registrants:
13
     Kevin Rapp: kevin.rapp@usdoj.gov
14   Margaret Perlmeter: margaret.perlmeter@usdoj.gov
15   John Kucera: john.kucera@usdoj.gov
     Reginald Jones: reginald.jones4@usdoj.gov
16
     PDF sent via email to:
17
18   Joy Bertrand : joy@joybertrandlaw.com
19
20
21
22
23
24
25
26
27
28

                                                  3
      Case 2:18-cr-00465-SMB Document 94-1 Filed 05/28/19 Page 1 of 2



1    KARP & WEISS, P.C.
2    3060 North Swan Road
     Tucson, Arizona 85712
3    520-325-4200
     Stephen M. Weiss
4    State Bar No. 002261
5    sweiss@karpwiess.com
     Attorney for Petitioner Joye Vaught
6
                         IN THE UNITED STATES DISTRICT COURT
7
8                                FOR THE DISTRICT OF ARIZONA
9    United States of America,                  NO. CR-18-00465-PHX-SMB
10
                        Plaintiff,
11   vs.                                        PROPOSED ORDER GRANTING
                                                WITHDRAW AS COUNSEL OF
12
     Backpage.com, LLD, et al.,                 RECORD
13
                      Defendant.                (No Oral Argument Requested)
14
15
            Upon Motion duly made and good cause appearing,
16
            IT IS HEREBY ORDERED that Stephen M. Weiss is withdrawn as counsel of
17
18   record for Joye Vaught in the above captioned matter.
19          IT IS FURTHER ORDERED that Joy Bertrand is appointed as counsel of record
20
     for Joye Vaught in the above captioned matter.
21
            DATED this _______ day of _____________, 2019.
22
23
24                                           _____________________________________
25                                           Hon. Susan Brnovich

26
27
28
      Case 2:18-cr-00465-SMB Document 94-1 Filed 05/28/19 Page 2 of 2



1
2    On May 28, 2019, a PDF version
     of this document was filed with the
3    Clerk of Court using the CM/ECF
     System for filing and for Transmittal
4    of a Notice of Electronic Filing to the
5    following CM/ECF registrants:

6    Kevin Rapp: kevin.rapp@usdoj.gov
     Margaret Perlmeter: margaret.perlmeter@usdoj.gov
7
     John Kucera: john.kucera@usdoj.gov
8    Reginald Jones: reginald.jones4@usdoj.gov
9    PDF sent via email to:
10
     Joy Bertrand : joy@joybertrandlaw.com
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
